Exhibit 99.43 NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TAKE NOTICE that the Annual and Special Meeting of the Shareholders (the “Meeting”) of Acasti Pharma Inc. (the “Corporation”) will be held at Hilton Garden Inn Montréal Centre-Ville Hotel, 380 Sherbrooke Street West, Charles de Bleury Room, Montréal (Québec), on June 21, 2011 at 10:00 am, for the following purposes: 1. To receive the financial statements of the Corporation for the financial year ended February 29, 2012 and the auditors' report thereon; 2. To elect the directors of the Corporation for the ensuing year; 3. To appoint the auditors for the ensuing year and to authorize the directors to fix their remuneration; 4. To consider and, if deemed appropriate, to adopt a special resolution (the text of which is reproduced in the accompanying Management Proxy Circular) ratifying the resolution 5. To consider and, if deemed appropriate,to adopt a resolution (the full text of which is reproduced inthe accompanying Managemen Proxy Circular) ratifying the resolution 6. To transact such other business as may properly be brought before the Meeting or any adjournment thereof. Shareholders may exercise their rights by attending the Meeting or by completing a form of proxy. The directors have established May 15, 2012 as the record date for the purpose of determining the Corporation’s shareholders which are entitled to receive notice of and to vote at the Meeting. Should you be unable to attend the Meeting in person, please complete, date and signthe enclosed form of proxyand return it in the envelope provided for that purpose. Proxies must be received by the transfer agent and registrar of the Corporation, Computershare Investor Services Inc. (Attention: Proxy Department), 100 University Avenue, 9th Floor, Toronto, Ontario, Canada, M5J 2Y1, no less than 48 hours (excluding Saturdays, Sundays and holidays) prior to the day of the Meeting. Your shares will be voted in accordance with your instructions as indicated on the form of proxy, or failing instructions, in the manner set forth in the accompanying Management Proxy Circular. SIGNED IN LAVAL, QUÉBEC, AS OF MAY 25, 2012 BY ORDER OF THE BOARD OF DIRECTORS /s/ Ronald Denis Dr. Ronald Denis Chairman of the Board
